Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 01/11/2021 is acknowledged.  
3.	Claims 3-24 are pending and under consideration.
4.	Applicant’s IDS document filed on 12/29/2020 has been considered.  
5.	The following rejections are necessitated by the amendment filed on 01/11/2021.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
7.	Claims 3-16, 18-20 and 23-24 are rejected 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: the E59, E14, E17, E23, S91 and H6.2 antibodies which bind to IgE; IgE binding antibodies comprising all 6 CDRs of each of the E59, E14, E17, E23, S91 and H6.2 antibodies; and methods of using these antibodies, including methods of treatment.  The specification does not provide reasonable enablement for: the genus of proteins recited in the claims which differ from the E59, E14, E17, E23, S91 and H6.2 antibodies produced in the specification and methods of using these antibodies, including methods of treatment.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
Claim 3 recites a protein comprising SEQ ID NOs 15, 72 and (16, 63 or 65).  The specification has disclosed the species of the E59, E14, E17, E23, S91 and H6.2 antibodies which fall within this claimed genus of proteins.  SEQ ID NOs 15, 72 and (16, 63 or 65) can be arranged in any order and may have any number of additional amino acids intervening between the recited sequences and flanking the arranged sequences at the N- and/or C-terminus of the protein.  The claims do not recite any testable function whereby one of ordinary skill in the art would be able to screen for proteins which are encompassed by the instant claim recitation which can be made and used commensurate in scope with the specification for therapeutic use in treating IgE mediated disorders.    
E59, E14, E17, E23, S91 and H6.2 antibodies are insufficient to provide enablement for the genus of claimed proteins which may have any number of additional amino acids and any amino acid at the variable positions within the proteins.  The genus of proteins encompassed will 
While discoveries may allow the development of screening assays to identify substance candidates, the actual products, the test substances themselves, have not yet been developed. The instant claims are designed to cover these substances and the use of them, prior to identification of the substances themselves. The claims fail to meet the U.S.C 112, 1st paragraph. In order to satisfy the U.S.C 112, 1st paragraph, the specification has to teach how to make and use the invention, not how to screen to identify the invention. Until the time when such substances are found, then one skilled in the art cannot make them and then use them. The Examiner directs the Applicant’s attention to University of Rochester v G D Searle Inc., (69 USPQ2d 1886 (Fed. Cir. 2004), the court held that claims to undiscovered Cox-2 inhibitors such as Celebrex were held to be invalid in patent that was based on the discovery of molecules and processes in Cox-2 pathway. Further, in Housey pharm v AstraZeneca pharm, 70 USPQ2d 1641, Fed. Cir. 2004), the federal circuit affirmed the district court’s broad claim construction of “inhibitor or activator of a protein” and affirmed that the patents were invalid and not infringed. 
As set forth in the previous office action, the breadth of the instant claims encompasses antibodies as the “protein”.  Antibodies without all six CDRs found in the heavy plus light chain binding regions will have unpredictable effects. The specification does not adequately disclose how the skilled artisan would make and use the various antibodies sequences which encompass SEQ ID NOs 15, 72 and (16, 63 or 65) with variable CDRs which are encompassed by the instant claims which could be made and used predictably for therapeutic and diagnostic use. 
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to 
Rudikoff et al. (PTO-892 mailed on 07/21/2020; Reference V) teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function (In particular, page 1979, whole document).  Rader et al. (PTO-892 mailed on 07/21/2020; Reference W) teaches in vitro selection and evolution of antibodies derived from phage display libraries by pairing either heavy or light chain of the rodent antibody with human polypeptide library for antibody humanization is unpredictable, and certain antibodies cannot be humanized using this approach; and in addition, antibodies consisting of the same heavy chain paired with light chains that differ in light chain CDR3 and elsewhere in VL can obtain undesired feature of binding different epitopes of the same antigen (In particular, discussion on pages 8914-8915, whole document).  Accordingly, since it is known in the art that antibodies can comprise the same CDR3 amino acid sequences but not share antigen-binding specificity, it is apparent that one of skill in the art could not be able to make and use the genus of recited proteins which encompass antibodies without all six CDRs specified other than the particularly described E59, E14, E17, E23, S91 and H6.2 antibodies which were actually produced in the specification.   For these reasons, one of skill in the art would not recognize that the specification is not enabled for the use of the genus of the recited antibodies.
Furthermore, after extensively searching the extremely broad genus of amended claims, that the genus of recited structures do not bind to IgE.  The Examiner sent sequence searches and 
The Examiner found three antibodies which demonstrate that the genus of antibodies recited in claim 3 do not bind to IgE.  The art of U.S. Patent 8,043,620 (PTO-892 mailed on 11/12/2020; reference A) teaches the antibody comprising reference SEQ ID NO:24 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGGTF); and SEQ ID NO:46 (which comprises instant SEQ ID NO:16) which binds specifically to WISE (USAG-1, SOSTDC1) which is a secreted cystine knot-containing protein and is expressed primarily in the kidney, lungs and epithelial cells.  (In particular, claims, whole document). The art of WO 2012/069557 (PTO-892 mailed on 11/12/2020; Reference N) teaches an antibody comprising SEQ ID NO:84 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:86 (which comprises instant SEQ ID NO:16) which binds to hepatocyte growth factor (HGF) (In particular, pages 5-6, claim 5, whole document). The art of WO 2019/141268 (PTO-892 mailed on 11/12/2020; Reference O) teaches the antibody comprising SEQ ID NO:19 (which comprises instant SEQ ID NO:15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:20 (which comprises instant SEQ ID NO:16) and binds to 4-1BB (In particular, paragraphs [0045], [0064], whole document).  All three antibodies have the exact same structure of the instantly claimed antibodies with the exception of 1-2 amino acids in instant SEQ ID NO:72.  But, as you can see by comparing the sequences of the section corresponding to instant SEQ ID NO:72, the third amino acid being an S in all three of the reference antibodies shows that binding specificity of the antibody is not dependent upon that position because all three reference antibodies have an S in that position and yet they all bind to different molecules, so that position does not determine antibody binding specificity.  In the 
 	The specification provides insufficient direction or guidance regarding how to produce “proteins” (which include antibodies) as broadly defined by the claims other than the particularly described E59, E14, E17, E23, S91 and H6.2 antibodies.  One of ordinary skill in the art would be required to practice undue experimentation to practice the invention commensurate in scope with the claimed.  
	At issue is whether the claimed genus of proteins (including antibodies) could be used to treat allergic reactions and IgE-mediated disorders.  Given that the claims do not recite 
Although, the specification describes in vitro experiments, there is no correlation on this record between the in vitro studies and the treating allergic reactions and IgE-mediated disorders in currently available form for humans or animals.  It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to efficacy in humans or animals  (emphasis added). Ex parte Maas, 9 USPQ2d 1746
In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of  methods claimed, absence of working examples providing evidence which is reasonably predictive that the genus of methods that are effective for in vivo treatment of disease, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed method of treatment with a reasonable expectation of success.
Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 

Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  Without sufficient guidance, the changes which can be made in the instantly recited antibodies that maintains the functional properties of the antibodies of claim 4 is unpredictable; thus the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.
Applicant’s arguments set forth in their response filed on 01/11/2021 has been fully considered, but are not found persuasive.
Applicant’s argues that their data shows that all of proteins encompassed by the claimed invention have the function of binding to human IgE with a binding affinity of about 5 x 10-5
to about 7 x 10-8 M Kd based upon their discovery that 6 antibodies have this function.   They argue that when the claims recite that the antibody binds to human IgE that it does not mean that it specifically binds to IgE or that it cannot specifically bind to another molecule.  Applicant argues that an antibody with the structure recited which is shown to bind to another molecule is not evidence that the antibody does not have the function of binding to human IgE with a binding affinity of about 5 x 10-5 to about 7 x 10-8 M Kd.  It is noted that Applicant’s claims encompass proteins and antibodies which may further comprise an antibody with 6 CDRs which are known to specifically bind to IgE with high affinity.  None of Applicant’s arguments are persuasive to 
	Applicant’s attention is drawn to Zhang et al. (PTO-892; Reference U) which shared authorship with the inventors:
Historically, low-affinity protein–protein binding, or weak protein–protein interaction, was considered physiologically irrelevant. However, emerging evidence suggests that weak protein–protein interaction, which is not necessarily of low specificity (in fact, low affinity interaction often exhibits high specificity), is fundamentally important for promoting the rapid on/off switching of signal transduction, reversible cell–cell contacts, transient assembly/ disassembly of signaling complexes, and dynamic regulation of enzymes’ activity for broad substrate specificity (11, 24, 30, 31). For example, the interactive affinity between lymphocytes’ surface molecules is known to be very low with Kd in the 2 3 1024 to 1026 M range. Such low affinity is favorable for reversible cell– cell adhesion processes and yet sufficient to transduce biologically important signaling with high specificity (25). By comparing the high- and low-affinity stimuli to elicit cellular responses of mast cells via the FcεRI receptor, it was found that although similar receptor phosphorylation was achieved, the receptor cluster size, mobility, distribution, and the effector responses, including mediator release, were markedly different between the high- and low affinity stimuli through preferentially activating separate signal pathways (32). In the field of Ab-based biologics, specifically designing low affinity mAbs as a therapeutic approach has not been previously considered.

	As such, outside of the instant inventors own work designing low affinity IgE binding mAbs was not considered by any group.  So one of ordinary skill in the art would not be able to predict proteins and antibodies that could be made and used commensurate in scope with the specification at the time of invention.  Furthermore Applicant’s arguments regarding affinity and specificity are unpersuasive as evidenced by Applicant’s own words: low affinity interaction often exhibits high specificity.   An antibody which specifically binds to another molecule would not be expected to also bind to IgE.  Applicant argues that the 6 antibodies which possess the claimed function based on a structure that Applicant themselves have discovered enables a -5 to about 7 x 10-8 M Kd. for use in the claimed invention despite the fact that the same genus of proteins and antibodies encompassed may also possess sets of CDRs which are well known in the art to predict binding function of the antibodies.  Applicant’s argument that an antibody which specifically binds to another molecule could also be encompassed by the instant invention is unpersuasive and there is no evidence within the specification or within Applicant’s arguments that would support that argument, particularly in light of Applicant’s own words in Zhang et al. that low affinity interaction often exhibits high specificity.  

8.         Claims 16 and 19-20 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is in possession of: the E59, E14, E17, E23, S91 and H6.2 antibodies which bind to IgE; and methods of using these antibodies, including methods of treatment.  
Applicant is not in possession of: the genus of proteins recited in the claims which can be used in the methods of treatment of claims 19-20 and 23-24; and the proteins with the binding affinity recited in claims 16 and 23-24, and the recited methods of using these antibodies in treatment.  

The claims encompass proteins including antibodies with variable region sequences containing amino acids not found in the E59, E14, E17, E23, S91 and H6.2 antibodies that were actually produced in the specification which actually bind IgE. The skilled artisan cannot envision all the protein, antibody and method possibilities recited in the instant claims.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
The specification must set forth the structural features that allow one of ordinary skill in the art to identify and produce the recited antibodies. In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the proteins and antibodies do, rather than what they are.
It is well established in the art that it is highly unpredictable which changes in amino acid sequence can be made in complementarity determining regions (CDRs) of a parental antibody such that the derived antibody retains the binding specificity and affinity of the parent antibody.  The art of Mariuzza et al. (PTO-892 mailed on 07/21/2020; Reference U) reviews the structural basis of antigen-antibody recognition and teaches that a naturally occurring antibody comprises light and heavy chains.  The antigen-combining site of an antibody is a three-
It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. MacCallum, et al. (PTO-892 mailed on 07/21/2020; Reference X) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference U) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
As evidenced by the art of Goel et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference V), Khan et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference W) and Poosarla et al. (PTO-892 mailed on 07/21/2020; Page 2; Reference X), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in 
The Examiner found three antibodies which demonstrate that the genus of antibodies recited in claim 3 do not bind to IgE at all, much less to the affinity recited in claims 16 and 23-24.  The art of U.S. Patent 8,043,620 (PTO-892; reference A) teaches the antibody comprising reference SEQ ID NO:24 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGGTF); and SEQ ID NO:46 (which comprises instant SEQ ID NO:16) which binds specifically to WISE (USAG-1, SOSTDC1) which is a secreted cystine knot-containing protein and is expressed primarily in the kidney, lungs and epithelial cells.  (In particular, claims, whole document). The art of WO 2012/069557 (PTO-892; Reference N) teaches an antibody comprising SEQ ID NO:84 (which comprises instant SEQ ID NOs 15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:86 (which comprises instant SEQ ID NO:16) which binds to hepatocyte growth factor (HGF) (In particular, pages 5-6, claim 5, whole document). The art of WO 2019/141268 (PTO-892; Reference O) teaches the antibody comprising SEQ ID NO:19 (which comprises instant SEQ ID NO:15 and the peptide PGSSVKVSCKASGYTF) and SEQ ID NO:20 (which comprises instant SEQ ID NO:16) and binds to 4-1BB (In particular, paragraphs [0045], [0064], whole document).  All three antibodies have the exact same structure of the instantly claimed antibodies with the exception of 1-2 amino acids in instant SEQ ID NO:72.  But, as you can see by comparing the sequences of the section corresponding to instant SEQ ID NO:72, the third amino acid being an S in all three of the reference antibodies shows 
The specification does not disclose a correlation between the protein, including antibody ,structure and the function of binding IgE with the binding affinities recited in claims 16 and 23-24, such that a skilled artisan would have known what antibody variants possess the claimed function. "Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features" Ex parte 
U.S. Court of Appeals for the Federal Circuit recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. , the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly\ characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.

(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the applicant had possession at the time of invention of the claimed invention.
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. In the instant application, the amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In view of the aforementioned problems regarding description of the claimed invention, the specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different vertebrates or mammals, but had only described a single species of cDNA which encoded rat insulin. The court held that only the nucleic acids species described in the specification (i.e. nucleic acids encoding rat insulin) met the description requirement and that the inventors were not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is "unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,

Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, as we have previously held, a cDNA is not defined or described by the mere name "cDNA," even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.
Applicant’s arguments set forth in their response filed on 01/11/2021 has been fully considered, but are not found persuasive.
Applicant’s argues that their data shows that all of proteins encompassed by the claimed invention have the function of binding to human IgE with a binding affinity of about 5 x 10-5
to about 7 x 10-8 M Kd based upon their discovery that 6 antibodies have this function.   They argue that when the claims recite that the antibody binds to human IgE that it does not mean that it specifically binds to IgE or that it cannot specifically bind to another molecule.  Applicant argues that an antibody with the structure recited which is shown to bind to another molecule is not evidence that the antibody does not have the function of binding to human IgE with a binding -5 to about 7 x 10-8 M Kd.  None of Applicant’s arguments are persuasive to overcome the instant rejection for all of the reasons cited supra.  Applicant’s arguments and evidence in the specification are all directed to antibody binding and the claims are not limited to antibodies, though they encompass them.  The specification has not adequately described the genus of proteins comprising SEQ ID NOs 15, 72 and (16, 63 or 65) that can be arranged in any order and may have any number of additional amino acids intervening between the recited sequences and flanking the arranged sequences at the N- and/or C-terminus of the protein.  None of Applicant’s arguments has addressed the scope of the amended claims.  
	Applicant’s attention is drawn to Zhang et al. (PTO-892; Reference U) which shared authorship with the inventors:
Historically, low-affinity protein–protein binding, or weak protein–protein interaction, was considered physiologically irrelevant. However, emerging evidence suggests that weak protein–protein interaction, which is not necessarily of low specificity (in fact, low affinity interaction often exhibits high specificity), is fundamentally important for promoting the rapid on/off switching of signal transduction, reversible cell–cell contacts, transient assembly/ disassembly of signaling complexes, and dynamic regulation of enzymes’ activity for broad substrate specificity (11, 24, 30, 31). For example, the interactive affinity between lymphocytes’ surface molecules is known to be very low with Kd in the 2 3 1024 to 1026 M range. Such low affinity is favorable for reversible cell– cell adhesion processes and yet sufficient to transduce biologically important signaling with high specificity (25). By comparing the high- and low-affinity stimuli to elicit cellular responses of mast cells via the FcεRI receptor, it was found that although similar receptor phosphorylation was achieved, the receptor cluster size, mobility, distribution, and the effector responses, including mediator release, were markedly different between the high- and low affinity stimuli through preferentially activating separate signal pathways (32). In the field of Ab-based biologics, specifically designing low affinity mAbs as a therapeutic approach has not been previously considered.

	As such, outside of the instant inventors own work designing low affinity IgE binding mAbs was not considered by any group.  So one of ordinary skill in the art would not be able to predict proteins and antibodies that could be made and used commensurate in scope with the specification at the time of invention.  Furthermore Applicant’s arguments regarding affinity and specificity are unpersuasive as evidenced by Applicant’s own words: low affinity interaction often exhibits high specificity.   An antibody which specifically binds to another molecule would not be expected to also bind to IgE.  Applicant argues that the 6 antibodies which possess the -5 to about 7 x 10-8 M Kd. for use in the claimed invention despite the fact that the same genus of proteins and antibodies encompassed may also possess sets of CDRs which are well known in the art to predict binding function of the antibodies.  Applicant’s argument that an antibody which specifically binds to another molecule could also be encompassed by the instant invention is unpersuasive and there is no evidence within the specification or within Applicant’s arguments that would support that argument, particularly in light of Applicant’s own words in Zhang et al. that low affinity interaction often exhibits high specificity.  
	
9.	Claims 17 and 21-22 appear to be in condition for allowance.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A message may be left on the examiner's voice mail service. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 10, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644